HEIMBACH, P. J.,
Defendant was found guilty by a jury of pointing a deadly weapon. There is no denial that the weapon pointed was a pistol capable of discharging a bullet, but because the testimony is that the pistol was not loaded, defendant argues his conviction was in error.
Thus, the issue is whether a conviction may be had on a charge of pointing an unloaded gun or pistol.
Although the section heading of The Penal Code under which defendant was indicted is entitled “Pointing Deadly Weapons,” the act provides:
“Whoever playfully or wantonly points or discharges a gun, pistol or other firearm at any other person, is guilty of a misdemeanor . . .”: Act June 24, 1939, P. L. 872, sec. 716, 18 PS §4716.
Since the act makes pointing a pistol or a gun at any other person a crime, it is immaterial whether the gun or pistol was unloaded or loaded.
We enter the following
ORDER
Now, to wit, July 30, 1971, defendant’s motion in arrest of judgment is denied and he is to be brought before the court for sentencing.